DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/26/2021, with respect to the rejections of claims 1, 3, 5, and 7-11 have been fully considered and are persuasive.  The rejections of claims 1, 3, 5, and 7-11 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, and 7-11 are allowed.
Regarding claims 1, 7 and 9, the prior art does not disclose or fairly suggest, either singly or in combination, the claim limitations of measuring “a voltage present across a movable mechanical component during a first measurement period and a second measurement period, the first and second measurement periods being of equal length; evaluating, with a multivariate statistical method by an evaluation unit, a first curve of the measured voltage during the first measurement period and a second curve of the measured voltage during the second measurement period; comparing, by the evaluation unit, a result of the evaluation of the first curve and a result of the evaluation of the second curve; and providing, by the evaluation unit, status information as to the state of the movable mechanical component on the basis of the comparison,” in combination with the remaining claim limitations recited in claims 1, 7, and 9, respectively.
Claims 5, 10, and 11 are dependent on claims 1 and 9, respectively, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/16/2022